Citation Nr: 9900053	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to May 
1972.  He died in October 1994.  The appellant is the 
veterans surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant contends that the veterans death is related to 
his service-connected disabilities.  The appellant has 
submitted no medical evidence to support her claim.  The 
veterans death certificate indicates that he died in October 
1994, at the age of 63 years of atherosclerotic 
cardiovascular disease.  The death certificate also shows 
that an autopsy was performed but a copy of the autopsy 
report is not of record.  

The Board believes that the RO should attempt to obtain a 
copy of the autopsy report.  In addition, as the case is 
being otherwise remanded, the appellant should be given the 
opportunity to submit any additional medical evidence in 
support of her claim.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should take the necessary 
steps to obtain the veteran's autopsy 
report.

2.  The appellant should be permitted to 
submit or identify evidence in support of 
her claim, including evidence tending to 
show that the veterans service-connected 
caused or contributed to his death.  The 
RO should obtain any evidence identified.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
